Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 15-19, 24-25, and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, on line 3, the limitation “comprising ytterbium, gadolinium, . . .” is an improper Markush limitation.  Markush claiming must begin with a closed-ended phase such as “consisting of” or “selected from” rather than open-ended “comprising” language.  
Regarding Claim 1, on line 7, the limitation “comprising peptizable boehmite, colloidal silica, . . .” is an improper Markush limitation.  Markush claiming must begin with a closed-ended phase such as “consisting of” or “selected from” rather than open-ended “comprising” language.  
	Claims 2-11 depend from Claim 1, and incorporate its deficiencies. 
	Regarding Claim 2, the language “comprising the dopant is present” is unclear as drafted.  The Office recommends changing “comprising” to “wherein” for clarity.

Regarding Claim 12, on line 8, the limitation “comprising peptizable boehmite, colloidal silica, . . .” is an improper Markush limitation.  Markush claiming must begin with a closed-ended phase such as “consisting of” or “selected from” rather than open-ended “comprising” language.  
Claim 13 depends from Claim 12, and incorporates its deficiencies.
Regarding Claim 15, on line 9, the limitation “comprising peptizable boehmite, colloidal silica, . . .” is an improper Markush limitation.  Markush claiming must begin with a closed-ended phase such as “consisting of” or “selected from” rather than open-ended “comprising” language.  
Claims 16-19, 24-25, and 42 depend from Claim 15, and incorporate its deficiencies. 
Regarding Claim 42, “the slurry” lacks antecedent basis in the Claims, as no slurry is introduced into the method of using the catalyst. 
Allowable Subject Matter
Claims 1-13, 15-19, 24-25, and 42 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  consider the closest prior art, U.S. Patent Application Publication 2012/0329639 to Shu, et al.  Shu teaches a catalyst composition comprising alumina, a rare earth oxide, a zeolite (which contains silica), and a kaolin clays.  However, there is no indication in Shu that “reactive silica” as defined in the instant Specification in paragraph [0030] is contemplated or utilized within the catalyst.  A “reactive silica” has the special definition of providing Brönstead acid sites while reducing or eliminating Lewis acid sites that make coke.  While the present invention requires 2 to 20 wt.% of reactive silica, Shu teaches a silica . 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK N MUELLER whose telephone number is (571)270-5913.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEREK N MUELLER/Primary Examiner, Art Unit 1772